Order filed September 27, 2022.




                                        In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-22-00611-CV
                                  ___________
      KOMERICA POST, LLC AND DONG WOOK YANG, Appellants
                                         V.
                           JAI SUNG BYUN, Appellee


                    On Appeal from the 295th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-12612


                                    ORDER
      No reporter’s record has been filed in this case. The official court reporter
for the 295th District Court informed this court that appellant had not requested
preparation of the reporter’s record. On August 24, 2022, the clerk of this court
notified appellant that we would consider and decide those issues that do not
require a reporter’s record unless appellant, within 15 days of notice, provided this
court with proof of a request as well as payment for the record. See Tex. R. App.
P. 37.3(c). Appellant filed no reply.
      Accordingly, we order appellant to file a brief in this appeal within twenty
days of the date of this order. If appellant fails to do so, the appeal is subject to
dismissal without further notice for want of prosecution. See Tex. R. App. P.
42.3(b).



                                             PER CURIAM



Panel Consists of Justices Spain, Poissant and Wilson.